Mr. Justice WAYNE.
This claim is founded upon a grant from Governor Alvarado to Lazaro Piña of the date of July 18, 1840. The original grant was not produced, and is supposed to have been lost during'.the war between the United States and Mexico, in which the grantee was killed. The espediente is numbered by Jimeno and noted in his index. It exists complete among the archives. The journal of the Departmental Assembly shows that the grant was approved October 8, 1845. Piña, the grantee, occupied the land for several years. The error of date in the conveyance from Piña to Vallejo cannot raise a suspicion against the regularity of the grant. It is the opinion of this court that the original claim is a good and valid claim, and that the same should be, and hereby is confirmed.

jDecree of the District Court affirmed.-